The opinion of the court was delivered by
Fierpoint, Oh. J.
This is an action of replevin for a piano. The case was tried by the court, and the only question involved was, as to the legality of the sale of the piano by the deputy sheriff, Kelley, on an execution in favor of Theron Webster against Hiram S. Maxham. The county court decided that the sale was a valid sheriff’s sale, and rendered judgment for the plaintiff. This finding and judgment is conclusive upon all matters of fact necessary to constitute a valid sheriff’s sale, that the evidence legally tended to prove. Whether the county court properly weighed the evidence, and gave it its legitimate effect in determining the questions of fact, is a matter that cannot be revised in this court.
It is claimed on the part of the defendant that there was no legal evidence in the case, tending to show that the execution on which the property was sold, was issued upon any judgment rendered in favor of said Webster against said Hiram S. Maxham. We think the evidence introduced tended to show that a judgment was rendered by confession, and that the record thereof was lost, and that the court was justified in admitting parol evidence to show what that judgment and record was. The execution recited the judgment, the time when, and the amount for which, it was rendered. The evidence tended to show that the proceedings of the officer in making the sale upon the execution, were in conformity with the requirements of the statute in such cases.
We think the court properly excluded the evidence offered as to what the sheriff, Soule, told his deputy,' Kelly, would probably take place at the time of the sale. The rights of the parties could not be affected by what Soule may have said to Kelly on the subject.
The evidence offered to show that the place of sale was an unusual place of sale, was properly excluded. The statute does not require that property sold on execution, should be sold at any particular place, or at the usual place of such sales, but at a public place.
*443The evidence of Buck, we think, was not admissible. Buck was the attorney of Maxham, and not of Webster, in the matter of obtaining the judgment, and any communication made to him by Maxham in respect to it, was privileged, and should have been excluded by the -court. The fact that the court allowed Buck to determine whether or not he would testify, is not a ground of complaint, as the result was the same. If Buck had testified, and the - case had come up on exceptions by the other party, it would have presented a different question. But it is said the evidence tended to show that the whqle proceedings under which the sale was made, were collusive and fraudulent. This is purely a question of fact, on which the judgment of the county court is conclusive.
Judgment of the county court is affirmed.